Citation Nr: 1439069	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-28 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a leg disability.

2.  Entitlement to service connection for an ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to November 1978; he also had service in the Alabama National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a personal hearing before the undersigned sitting at the RO in February 2014, and a transcript of the hearing is of record.  It was requested at the hearing that the record be held open for 60 days for the submission of private treatment reports, and this request was approved by the undersigned after the hearing.  No additional evidence was added to the record prior to the April 13, 2014 deadline.

A review of the record reveals that the Veteran was sent a letter in April 2014 addressed to 400 Park Avenue, Montgomery, Alabama 36109 even though his address of record is 400 Park Avenue, Foley, Alabama 36535.  The letter, which does not require the Veteran to take any specific action, was returned to sender with the box checked on the front of the envelope that there was no such street/number.  Consequently, all subsequent correspondence from VA should be sent to Foley, Alabama.  

With respect to representation, the Board notes that the most recent VA Form 21-22 on file, Appointment of Veterans Service Organization as Claimant's Representative, was received by VA in February 2013 and recognizes the Texas Veterans Commission as the Veteran's representative.  Although the Veteran currently lives in Alabama and did not have a representative at his February 2014 travel board hearing, the Texas Veterans Commission is still his representative of record, as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his February 2014 personal hearing that he was sexually assaulted in service, which led to depression and to a suicide attempt that resulted in his leg injury.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).

VA will not deny such claims without: (1) first advising Veterans that evidence from sources other than a Veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  The Board notes that, in this case, the Veteran has not been provided a VA letter in accordance with the above duty to assist.

There is written evidence on file that the Veteran's service treatment records are unavailable.  Consequently, his service personnel records, which are not of record, could be helpful to the resolution of the issues on appeal.

The Veteran also testified at his February 2014 hearing that he was currently receiving treatment from VA in Mobile, Alabama.  However, the most recent treatment records on file, which are in Virtual VA, are dated in December 2011.  Additionally, the Veteran testified to multiple hospitalizations and treatment at Providence Hospital and Mobile Infirmary.  Although there are some records on file from Providence Hospital and Mobile Infirmary, it is unclear whether all of the relevant records have been associated with the claims files.  Finally, the Board notes that the Veteran has not undergone a VA evaluation with nexus opinion related to the disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter in accordance with the duty to assist in 38 C.F.R. § 3.304(f)(3).

2.  Contact the Veteran and request that he identify the names, addresses, and dates of treatment for all VA and non-VA medical providers who have treated him for leg disability, ankle disability, hearing loss, tinnitus, and/or psychiatric disability since service, to include Providence Hospital and Mobile Infirmary.  All attempts to secure any records not currently on file must be documented in the record.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

3.  Obtain, and associate with the record, the Veteran's service personnel records.

4.  After the above, schedule the Veteran for an ear and audiological evaluation to determine whether he currently has hearing loss and tinnitus and, if so, whether there is a causal connection to service noise exposure.  The record will be provided to the examiner in connection with the examination.  The examination report must reflect review of pertinent material in the claims folder.  After a review of the record on appeal and examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss and/or tinnitus in either ear, if found, was caused by his exposure to acoustic trauma during active duty?

The Board would note that even when a Veteran's service treatment records do not contain evidence of hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385 (2013), in service or at service separation, service connection for hearing loss disability can still be established if medical evidence shows that current hearing loss disability is actually due to incidents during service, to include acoustic trauma.

In providing answers to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran will also be scheduled for a comprehensive VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder.  The record will be provided to the examiner in connection with the examination.  The examination report must reflect review of pertinent material in the claims folder.  

After review of the claims files and evaluation of the Veteran, the examiner must express an opinion (1) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a psychiatric disability, to include PTSD and depression, due to service and; (2) Whether, if the Veteran does have PTSD, such disorder was based on a personal assault or assaults as described by the Veteran.  

The term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  Schedule the Veteran for a VA joint examination to determine the etiology of any current leg and/or ankle disability.  The record will be provided to the examiner in connection with the examination.  The examination report must reflect review of pertinent material in the record.  After review of the record, the examiner will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any leg and/or ankle disability found is caused or aggravated by service.

The term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

8.  After the above have been completed, the service connection issues on appeal will be readjudicated.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

